DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
 	Claims 1-16 are allowed in view of Applicant’s supplemental amendment and accompanying remarks filed on 4/2/2021.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bradley, et al (US PG Publication 2017/0175431), hereafter Bradley, teaches tracking smart devices in a vehicle and sending a notification to a mobile device that the mobile device has not been removed from the vehicle.
Stoffel, et al (US Patent No. 10,303,961), hereafter Stoffel, teaches detecting a classifying objects in a vehicle can comprise one or more sensors for detecting the presence of an object, other than a passenger, on the vehicle. 
Barrera, et al (US PG Publication 2020/0066135), hereafter Barrera, teaches detecting that smart device were left in vehicles and facilitating retrieval of such devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2641                                                                                                                                               

	
	
	/CHARLES N APPIAH/           Supervisory Patent Examiner, Art Unit 2641